Philips, P. J.
The plaintiff, defendant in error, •obtained judgment in the justice’s court, and being dissatisfied with the amount thereof, appealed to the circuit court. In the circuit court the defendant, plaintiff in ■error here, filed motion to dismiss the appeal, which we .assume was overruled. The parties went to trial, and plaintiff recovered judgment against the defendant, from which the defendant prosecutes this writ of error.
The defendant relies for error upon matters of record which he has failed to set out in his abstract of the record. In order to see what these matters are, and what the facts are, as disclosed by the record, recourse must be had to the transcript.
This is not a compliance with rule fifteen of this *463•court. We discover no error in any of tlie matters disclosed by the abstract filed bere by tlie plaintiff in error, and tlie judgment of tbe circuit court will, therefore, be affirmed.
All concur.